Judgment reversed upon the law, and new trial granted, with costs to abide the event. We think under the facts disclosed by the record that the defendant was entitled to have the jury instructed that if the accident happened substantially as outlined by defendant’s witnesses, the verdict of the jury should be for the defendant, and that it was prejudicial error for the court to refuse this request. (Ford v. N. Y. City Interborough B. Co., 236 N. Y. 346, 350.) Kelly, P. J., Rich, Jaycox, Kelby* and Young, JJ., concur.